Citation Nr: 0026550	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-08 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) of both knees and the left hip secondary to 
residuals of a shrapnel wound of the right great toe.

2.  Residuals of a shrapnel wound of the right great toe with 
retained foreign body, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946. This matter comes on appeal from April 1997 and March 
1998 rating decisions by the Los Angeles VA Regional Office 
(RO).

The issues certified on appeal included entitlement to 
service connection for diabetes mellitus. This issue was 
denied by the RO in October 1998. Following receipt of a 
notice of disagreement from the veteran, service connection 
for diabetes mellitus was addressed in a May 1999 
supplemental statement of the case. As a subsequent timely 
appeal is not of record, this issue is not properly before 
the Board for appellate review.


FINDINGS OF FACT

The claim for service connection for DJD of both knees and 
the left hip secondary to residuals of a shrapnel wound of 
the right great toe is not plausible.


CONCLUSION OF LAW

The claim for service connection for DJD of both knees and 
the left hip secondary to residuals of a shrapnel wound of 
the right great toe is not well-grounded.







REASONS AND BASES FOR FINDING AND CONCLUSION


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999). Where a veteran served 
continuously for a period of ninety days or more during a 
period of war and certain chronic diseases (including 
arthritis) become manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995). 

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well-grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997). 

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  In 
a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).


Analysis

The veteran does not contend nor does the record show that 
DJD of both knees and the left hip had its onset in service 
or for many years thereafter. Rather, it is alleged that this 
condition developed as a consequence of the residuals of the 
inservice shrapnel wound of the right great toe. A review of 
the reports of VA examinations conducted in October 1996 and 
November 1997, as well as outpatient clinic records dated in 
1997 and 1998, discloses no mention of a relationship between 
the shrapnel wound residuals and DJD of both knees and the 
left hip. Further, no medical opinion or other competent 
medical evidence to support such a nexus has been submitted. 
It is only the veteran's contention, as he testified at a 
personal hearing at the RO in May 1999, that such a 
relationship exists. A lay party, however, is not competent 
to provide probative evidence as to matters requiring 
expertise derived from specialized medical knowledge, skill, 
expertise, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).  Consequently, while the 
veteran is competent to provide evidentiary assertions, 
including testimony regarding the treatment and symptoms 
perceptible to a lay person, he is not competent to relate 
the claimed disability to the service-connected condition. As 
the question at issue involves a matter of medical expertise, 
the veteran is not competent to provide evidence on this 
point.  Espiritu, supra. Accordingly, in the absence of 
competent medical evidence to support the claimed secondary 
relationship, service connection for DJD of both knees and 
the left hip is denied. 38 C.F.R. § 3.310; Allen, Jones.


ORDER

Service connection for DJD of both knees and the left hip 
secondary to residuals of a shrapnel wound of the right great 
toe is denied.


REMAND

The record shows that the veteran was last examined for 
rating purposes in November 1997, at which time the claims 
folder was not available for review by the examiner. Given 
the veteran's contention of increased disability due to the 
residuals of the inservice shrapnel wound of the right foot, 
the Board finds that this issue should be remanded to the RO 
for the following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for residuals of a shrapnel wound 
of the right great toe since November 1997. 
When the requested information and any 
necessary authorization have been received, 
the RO should attempt to obtain copies of 
all pertinent records which have not already 
been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the current extent and severity of residuals 
of a shrapnel wound of the right great toe.  
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations of such residuals should be 
reported in detail.  The examiner should 
identify the limitation of activity imposed 
by the disabling condition, viewed in 
relation to the medical history, considered 
from the point of view of the veteran 
working or seeking work, with a full 
description of the effects of disability 
upon his ordinary activity.  An opinion 
should be provided regarding whether pain 
significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 



